Citation Nr: 1546278	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Agent Christopher Loiacono


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from November 1969 to August 1973.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Decatur, Georgia, which granted service connection for dysthymic disorder at 50 percent disabling.  

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that proceeding has been associated with the claims file.

At the Board hearing, the Veteran indicated that his service-connected disabilities interfere with his ability to work.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board finds a Rice-type TDIU claim has been raised by the record.  However, in light of the fully favorable decision herein, the Board finds the TDIU claim moot.

The Board has considered the holding of Bradley v. Peake, 22 Vet. App. 280   (2008).  According to Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect. 

SMC is payable at the (s) rate when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002).  As will be discussed below, the Veteran in this case is also evaluated as 60 percent disabled due to heart disease and he is being granted SMC under 38 U.S.C.A. § 1114(s) herein.  Under these circumstances, the claim for a TDIU is moot.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's dysthymic disorder is manifested by symptoms consistent with total occupational and social impairment.

2.  As a consequence of this decision, Veteran has one service-connected disability (posttraumatic stress disorder (PTSD)) rated as 100-percent disabling during the entire period under consideration in this appeal, and another service-connected disability (coronary artery disease) that is rated as 60-percent disabling, effective March 15, 2004.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for an initial rating of 100 percent have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to SMC at the housebound rate during the period under consideration in this appeal are met.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2014); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Legal Criteria for Dysthymic Disorder Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's dysthymic disorder is currently rated under mood disorders, 38 C.F.R. § 4.130, Diagnostic Code 9433 (2014).  Mood disorders are to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Facts and Analysis

The Veteran asserts that a rating for dysthymic disorder in excess of 50 percent is warranted, and the Board agrees.  Giving the Veteran the benefit of the doubt, the evidence of record shows symptoms most consistent with total occupational and social impairment as contemplated by a 100 percent rating. 

Psychiatric Advanced Registered Nurse Practitioner (ARNP) D.C.G. conducted a psychiatric/psychological questionnaire in June 2013.  She noted treating the Veteran since March 2010 at least every three months.  This examiner documented memory loss for names of close relatives, own occupation, or own name, deficiencies in family relations, obsessional rituals which interfere with routine activities, persistent delusions or hallucinations, depression affecting ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, spatial disorientation, deficiencies in mood, intrusive recollections of traumatic experience, unprovoked hostility and irritability, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner noted that the earliest date that the description of symptoms and limitations in the questionnaire applies is 2008.  The examiner documented several medications the Veteran takes for his dysthymic disorder and resulting symptoms, including Trazodone, Divalproex, Mirtazapine, Citalopram, and Quetiapine.

At the August 2015 Board hearing, the Veteran described daily irritability and anger, which leads to him yelling at his wife and great-grandchild for no reason.  He has extreme difficulty sleeping which exacerbates his irritability.  He has no desire to do activities he used to enjoy, such as hunting and fishing, and he has ceased attending church.  He avoids people he previously considered friends and avoids family members.  He described suicidal ideation.  He suffers from bad headaches associated with severe anxiety.  He described panic attacks with include his body shaking.  He has difficulty concentrating and memory loss.

The Board acknowledges that a June 2010 VA examination documents less severe symptoms.  The Veteran at that time was described as dressed and groomed adequately.  He denied suicidal ideation.  His relationships with his wife and great-grandchild, and his sleep patterns, had shown improvement with medication.  He reported attending church regularly.  However, ARNP D.C.G., who stated that she has treated the Veteran's dysthymic disorder at least every three months since March 2010, described severe symptomology throughout the pendency of the appeal.  When the evidence is in equipoise, the matter is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon weighing the competent medical evidence of record, namely the June 2013 report by ARNP D.C.G., The Board finds the competent medical evidence of record most closely approximates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran has described yelling at his great grandchild and wife for no reason by his extreme irritability, which may constitute grossly inappropriate behavior.  While the Veteran has not demonstrated persistent danger of hurting self or others, he has suffered from suicidal ideation.

By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to dysthymic disorder to 100 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  

SMC

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38   (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A §1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable at the housebound (HB) rate where the Veteran has a single 
 service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this decision the Veteran is being awarded a 100 percent scheduler rating for his PTSD.  He is also service connected for coronary heart disease, which is evaluated as 60 percent disabling, effective March 15, 2004.  Accordingly, he is entitled to SMC at the housebound rate for the entire period under consideration in this appeal. 


ORDER

Entitlement to a rating of 100 percent for dysthymic disorder is granted subject to the laws and regulations governing the award of monetary benefits.

SMC at the housebound rate is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


